DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1, 3-6, 8-11 and 13-18 are pending. 

EXAMINER'S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian S. Myers (Reg. No. 46,947) on 06/03/2022. 

Please amend claims 10-11 and 17-18 as follows: 

10. (Currently Amended) The method according to claim [[7]] 1 wherein transmitting the broadcast channel includes determining how many of the possible resources for the broadcast channel to employ in the time frame, whereby the number of resources used for transmission of the broadcast channel may vary from one time frame to another time frame.

11. (Currently Amended) The method according to claim [[7]] 1 wherein the broadcast channel is transmitted in a plurality of resources within the frequency span and an identical content is transmitted in each of the resources.

17. (Currently Amended)	A base station for use in a wireless communication system, the base station controlling at least one cell having a frequency span in the frequency domain, comprising:
a processor and memory, wherein the base station arranged to:
define, for the cell, a plurality of resources within the frequency span and within a defined time frame for transmitting a synchronization signal and a related broadcast channel, wherein the synchronization signal comprises one or more instances of a primary synchronization signal and one or more instances of a secondary synchronization signal used by a terminal in the wireless communication system to synchronize with the cell, and wherein a resource is characterised by a location in the frequency domain and a location in the time domain; 
define possible resources for the related broadcast channel such that there is a predetermined relationship between a resource in which the instance of the secondary synchronization signal is transmitted and at least one resource in which the broadcast channel is transmitted;
determine the number of transmissions each comprising the synchronization signal within a predetermined time period, wherein the number of transmissions is more than one; and 
cause the synchronization signal and the related broadcast channel to be transmitted in more than one of the plurality of resources, wherein the more than one of the plurality of resources have different locations in the frequency domain such that the transmissions each comprising the synchronization signal and the related broadcast channel have different locations in the frequency domain.

18. (Currently Amended)	A terminal for use in a wireless communication system providing at least one cell having a frequency span in the frequency domain, comprising:
a processor and memory, wherein the terminal arranged to: 
determine, for said cell, a plurality of frequency domain locations within the frequency span and within a defined time frame, for possible reception of a synchronization signal and related broadcast channel, wherein the synchronization signal comprises one or more instances of a primary synchronization signal and one or more instances of a secondary synchronization signal used by the terminal in the wireless communication system to synchronize with the cell; 
determine possible resources for the related broadcast channel such that there is a predetermined relationship between a resource in which the instance of the secondary synchronization signal is transmitted and at least one resource in which the broadcast channel is transmitted;
determine the number of transmissions each comprising the synchronization signal within a predetermined time period, wherein the number of transmissions is more than one; and 
perform a cell search by detecting a synchronization signal and a related broadcast channel transmitted by the cell in one or more resources at one or more of the plurality of determined frequency domain locations within the frequency span, wherein the one or more resources have different locations in the frequency domain such that the transmissions each comprising the synchronization signal and the related broadcast channel have different locations in the frequency domain.

Allowable Subject Matter

3.	Claims 1, 3-6, 8-11 and 13-18 (renumbered as claims 1-15) are allowed.

Reasons for Allowance

4.	The following is an examiner’s statement of reasons for allowance: 

Amended claims 1, 3-6, 8-11 and 13-18 (renumbered as claims 1-15) are allowable over prior art since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as argued by the applicant which the examiner considers as persuasive as set forth above.

The first closest prior art of record is Frenne et al, WO 2015/080649 A1 (as cited in the IDS 10/22/2019) hereafter Frenne. Frenne Fig. 8, page 1, lines 6-10, page 2, lines 13-20, page 6, lines 1-9, page 6, lines 26-32, page 22, lines 28-35 discloses synchronization method in a 5G cell having a frequency span of 20 MHz bandwidth/frequency domain, page 6, lines 1-9, page 6, lines 26-32, page 22, lines 28-35 discloses pre-defining, for a 5G cell, a plurality of resources with the pre-defined time and frequency position of an OFDM symbol for transmitting a synchronization symbol,  Fig. 6, Fig. 8, 801, page 6, lines 26-32, page 15, lines 23-31, page 22, lines 8-12 discloses transmitting the synchronization signals in more than one of a plurality of OFDM symbols/resources.  Frenne does not explicitly disclose the new limitations in independent claims 1 and 16-18. 

The second closest prior art of record is Yamamoto et al, US 2021/0184312 hereafter Yamamoto. Yamamoto [0500] discloses determining the number of times the synchronization-source base station device is detected/transmits a signal within a predetermined period. Yamamoto does not explicitly disclose the new limitations in independent claims 1 and 16-18.

The third closest prior art of record is Kim et al, US 2007/0121484 hereafter Kim. Kim FIG. 6, FIG. 7, [0005], [0070]-[0071], [0077]-[0078], [0096]-[0097] discloses the synchronization signal is transmitted in a divided into N frequency domains. Kim does not explicitly disclose the new limitations in independent claims 1 and 16-18.


For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469